


Exhibit 10.2


Registration Rights Agreement
by and among
Surgery Partners, Inc.,
Certain Stockholders of Surgery Partners, Inc.

and

Certain other parties hereto.
Dated as of September 30, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I EFFECTIVENESS; DEFINITIONS.    1
1.1    Effectiveness.    1
1.2    Definitions.    1
ARTICLE II REGISTRATION RIGHTS.    1
2.1    Demand Registration Rights.    1
2.2    Piggyback Registration Rights.    2
2.3    Short-Form Registration.    4
2.5    Secondary Offering.    5
2.6    Indemnification and Contribution.    5
2.7    Certain Other Provisions    8
ARTICLE III REMEDIES.    8
3.1    Generally.    8
ARTICLE IV PERMITTED REGISTRATION RIGHTS ASSIGNEES.    8
4.1    Permitted Registration Rights Assignees.    8
ARTICLE V AMENDMENT, TERMINATION, ETC.    9
5.1    Oral Modifications.    9
5.2    Written Modifications.    9
5.3    Effect of Termination.    9
ARTICLE VI DEFINITIONS.    9
6.1    Certain Matters of Construction.    9
6.2    Definitions.    10
ARTICLE VII MISCELLANEOUS.    12
7.1    Authority: Effect.    12
7.2    Notices.    13
7.3    Merger: Binding Effect, Etc.    14
7.4    Descriptive Headings.    14
7.5    Counterparts.    14
7.6    Severability.    14
7.7    No Recourse.    14
ARTICLE VIII GOVERNING LAW.    14
8.1    Governing Law.    14
8.2    Consent to Jurisdiction.    15
8.3    WAIVER OF JURY TRIAL.    15
8.4    Exercise of Rights and Remedies.    15







-i-



--------------------------------------------------------------------------------




REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made as of September
30, 2015 by and among Surgery Partners, Inc., a Delaware corporation (the
“Company”), H.I.G. Surgery Centers, LLC, a Delaware limited liability company
(“H.I.G.”), and each other Stockholder party hereto as listed on the signature
pages to this Agreement or who becomes a party hereto pursuant to Section 4.1
(each, individually, a “Stockholder” and together, the “Stockholders”).
RECITALS
1.    The Company is contemplating an underwritten Initial Public Offering of
shares of its common stock, $0.01 par value per share (“Common Stock”)
registered on Form S-1 under the Securities Act (the “IPO”).
2.    In connection with the IPO, the parties hereto have agreed to set forth
their agreements regarding registration rights with respect to the Common Stock
and certain other matters following the IPO.
AGREEMENT
Therefore, the parties hereto hereby agree as follows:
ARTICLE I
EFFECTIVENESS; DEFINITIONS.
1.1    Effectiveness. This Agreement shall become effective upon consummation of
the closing of the IPO (the “Closing”).
1.2    Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 6
hereof.
ARTICLE II
REGISTRATION RIGHTS.
The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.
2.1    Demand Registration Rights. The H.I.G. Parties, at any time more than 180
days after the Initial Public Offering may, by written notice to the Company,
request that the Company effect the registration for a Public Offering of
Registrable Shares having an anticipated net aggregate offering price of at
least $10,000,000 ($25,000,000 in the case of an underwritten offering) (for the
avoidance of doubt, the H.I.G. Parties may deliver a demand for registration
under this Section 2.1 whether or not the H.I.G. Parties own Registrable Shares
at the time of such request). If the H.I.G. Party initiating the registration
intends to distribute the Registrable Shares in an underwritten offering, it
will so advise the Company in their request. Promptly after receipt of notice
requesting registration pursuant to this Section 2.1, the Company will give
written notice of such requested registration to all other holders of
Registrable Shares (a “Demand Notice”). Subject to the limitations set forth in
Sections 2.1.1, the Company will use its commercially reasonable efforts to
effect the registration under the Securities Act of the Registrable Shares that
the Company has been requested to register by the H.I.G. Party requesting such
registration and all other Registrable Shares that the Company has been
requested to register by other holders of Registrable Shares by notice delivered
to the Company within 20 days after the giving of such notice by the Company.
2.1.1    Limitations. The Company will not be required to effect more than five
registrations at the request of an H.I.G. Party; provided, that, the H.I.G.
Party shall be charged with a request only if a Registration Statement covering
at least 25% of the applicable Registrable Shares shall have been declared
effective by the SEC and remained effective for not less than one hundred eighty
(180) days. If from the

-1-



--------------------------------------------------------------------------------




time of any request to register Registrable Shares pursuant to this Section 2.1
to but not including the date when such registration becomes effective, the
Company is engaged or has firm plans to engage within 90 days of the time of
such request in a registered public offering as to which the holders may include
Registrable Shares pursuant to Section 2.2, then the Company may, at its option,
decline such request.
2.2    Piggyback Registration Rights.
2.2.1    Piggyback Registration. Whenever the Company (for itself or for any
other Stockholder) proposes to register any of its equity securities under the
Securities Act on a form of Registration Statement that would allow registration
of Registrable Shares for sale to the public (except with respect to
Registration Statements on Form S-4, Form S-8 or their respective successor
forms) the Company will, prior to such filing, give written notice to each
Stockholder of the Company’s intention to so register. Upon the written request
of any Stockholder given within 10 days after the Company provides such notice,
the Company shall use reasonable efforts to cause all of such parties’ requested
Registrable Shares to be registered under the Securities Act; provided, however,
that the Company shall have the right to postpone or withdraw any registration
proposed pursuant to this Section 2.2 without obligation to any Stockholder.
2.2.2    Selection of Underwriter. In the case of any offering under this
Section 2.2 involving an underwriting, the Board shall have the right to
designate the managing underwriter; provided, however, that such managing
underwriter shall be an investment bank of national reputation.
2.2.3    Allocation of Shares. In connection with any offering under this
Section 2.2 involving an underwriting, the Company shall not be required to
include any Registrable Shares in such underwriting unless the holders thereof
accept the terms of the underwriting as agreed upon between the Company and the
underwriters selected by it. Further, if the managing underwriter advises the
Company that, in its view, the number of Registrable Shares requested to be
included in such registration exceeds the Maximum Offering Size, the Company
will include in such registration, in the following priority, up to the Maximum
Offering Size: first, so many shares of Common Stock proposed to be registered
by the Company (for itself or for any other Stockholder pursuant to a Demand
Notice) as would not cause the offering to exceed the Maximum Offering Size; and
second, any Registrable Shares requested to be included in such registration by
the Stockholders, allocated, if necessary, pro rata on the basis of their
relative number of Registrable Shares so held.
2.2.4    Registration and Offering Procedures. In connection with the
registration of Registrable Shares under the Securities Act, the Company shall:
(a)    Prepare and file with the Commission the Registration Statement and use
its commercially reasonable efforts to cause such Registration Statement to
become effective.
(b)    Following the effectiveness of the Registration Statement, use its
commercially reasonable efforts to prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to keep the
Registration Statement continuously effective under the Securities Act until the
Registrable Shares requested to be registered thereunder are sold; provided
further that the Company shall promptly amend, renew or replace, as necessary,
any Registration Statement that shall have expired or otherwise been deemed
unusable and shall use its commercially reasonable efforts to keep such amended,
renewed or replaced Registration Statement continuously effective under the
Securities Act until the Registrable Shares requested to be registered
thereunder are sold.
(c)    Furnish to each selling Stockholder such reasonable numbers of copies of
the prospectus included in the Registration Statement, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the selling Stockholder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Shares owned
by such selling Stockholder;

-2-



--------------------------------------------------------------------------------




(d)    Use commercially reasonable efforts to promptly remove restrictive
legends from any Registrable Shares to be sold pursuant to the Registration
Statement.
(e)    Use commercially reasonable efforts to register or qualify the
Registrable Shares covered by the Registration Statement under the securities or
blue sky laws of such states as the selling Stockholder shall reasonably
request, and do any and all other acts and things that may be necessary or
desirable to enable the selling Stockholder to consummate the public sale or
other disposition within such states of the Registrable Shares owned by the
selling Stockholder; provided, however, that the Company shall not be required
in connection with this paragraph (e) to qualify as a foreign corporation in any
jurisdiction, execute a general consent to service of process in any
jurisdiction, or subject itself to taxation in any jurisdiction;
(f)    Enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the sale of such Registrable Shares, including without
limitation providing reasonable access for due diligence to a representative
appointed by the majority of the Holders covered by the applicable Registration
Statement, any underwriter participating in any disposition to be effected
pursuant to such Registration Statement or any attorney, accountant or other
agent retained by such Holders or any such underwriter, including such
information in the prospectus as is reasonably requested by the representative,
managing underwriter or attorney, accountant or other agent and making
management available to participate in a “roadshow” as reasonably requested by
the representative, managing underwriter or attorney, accountant or other agent;
(g)    To the extent practicable, provide legal opinions covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by the holders of Registrable
Shares and the underwriter, and an auditor’s “comfort letter” addressed to the
selling Stockholder;
(h)    Following a Public Offering , provide adequate current public information
necessary for compliance with Rule 144(c) of the Securities Act; and
(i)    Otherwise cooperate reasonably with, and take such customary actions as
may reasonably be requested by the holders of Registrable Shares in connection
with such registration.
2.2.5    Amended Prospectus. If the Company has delivered preliminary or final
prospectuses to the selling Stockholders and after having done so the prospectus
is amended to comply with the requirements of the Securities Act, the Company
shall promptly notify the selling Stockholders and, if requested, the selling
Stockholders shall immediately cease making offers of Registrable Shares and
return all prospectuses to the Company. The Company shall promptly provide the
selling Stockholders with revised prospectuses and, following receipt of the
revised prospectuses and compliance with any related requirements of the
Securities Act and any applicable state securities or blue sky laws, the selling
Stockholders shall be free to resume making offers of the Registrable Shares.
Any period during which a prospectus is unusable pursuant to this Section 2.2
shall be added to the 180-day period in Section 2.2.4(b).
2.2.6    Allocation of Expenses. The Company will pay all expenses in complying
with this Article II, including all registration and filing fees, exchange
listing fees, printing, messenger and delivery expenses, applicable stock
exchange fees, fees of accountants for the Company, fees and disbursements of
counsel of the Company and the reasonable fees and expenses of one counsel
selected by the holder(s) of a majority of the Registrable Shares included in
such registration, state securities or blue sky reasonable fees and expenses,
the expense of any special audits incident to or required by any such
registration, any fees and disbursements customarily paid by the issuers of
securities and expenses incurred in connection with any road show (including the
reasonable out-of-pocket expenses of the selling Stockholders) but excluding
underwriting discounts, selling commissions or any other brokerage or
underwriting fees and expenses and the fees and expenses of the selling
Stockholders’ own counsel (other than the one counsel selected as

-3-



--------------------------------------------------------------------------------




provided above and, if an additional counsel to certain selling Stockholders is
used that is also counsel to the Company, such counsel).
2.3    Short-Form Registration.
2.3.1    Request for Short-Form Registration. At any time following the one-year
anniversary of the Closing, the H.I.G. Parties shall have the right to make a
written request to the Company to register, and the Company shall register in
accordance with the terms of this Agreement, the sale of the number of
Registrable Shares stated in such request under the Securities Act on Form S-3
or any similar short-form registration (other than a Shelf Registration) (a
“Short-Form Registration”); provided, however, that the Company shall not be
obligated to effect such demand for a Short-Form Registration (i) if the
aggregate offering price of the Registrable Shares to be sold in such offering
(including piggyback shares and before deduction of any underwriting discounts
or commissions) is not reasonably expected to be at least $25,000,000 or (ii)
within 90 days after the effective date of a previous Short-Form Registration or
other previous registration in which the Holders of Registrable Shares were
given piggyback rights pursuant to Section 2.2. Each request for a Short-Form
Registration by the H.I.G. Parties shall state the amount of the Registrable
Shares proposed to be sold and the intended method of disposition thereof.
If on the date of the request for Short Form Registration: (i) the Company is a
WKSI, then the Short Form Registration request may request Registration of an
unspecified amount of Registrable Securities; and (ii) the Company is not a
WKSI, then the Short Form Registration request shall specify the aggregate
amount of Registrable Securities to be registered. The Company shall provide to
the H.I.G. Parties the information necessary to determine the Company’s status
as a WKSI upon request.
2.4    Secondary Offering. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement are not eligible to be made as a secondary offering, the Company shall
use commercially reasonable best efforts to persuade the SEC that the offering
contemplated by the Registration Statement is a bona fide secondary offering. In
the event that the SEC refuses to alter its position, the Company shall (i)
remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure that the Registration Statement is deemed a secondary
offering (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Holder as an “underwriter” in such
Registration Statement without the prior written consent of such Holder. Any
cut-back imposed pursuant to this Section 2.5 shall be allocated among the
Holders on a pro rata basis in accordance with the number of shares that such
Holders have requested to be included in such Registration Statement, unless the
SEC Restrictions otherwise require or provide or the participating Holders
otherwise agree. From and after the date that the Company is able to effect the
registration of such Cut Back Shares in accordance with any SEC Restrictions,
all of the provisions of this Section 2.5 shall again be applicable to such Cut
Back Shares.
2.5    Indemnification and Contribution.
2.5.1    Indemnities by the Company. The Company will indemnify and hold
harmless each seller of Registrable Shares, each underwriter of Registrable
Shares, and each other person, if any, who controls any such seller or
underwriter within the meaning of the Securities Act or the Securities Exchange
Act of 1934 against any losses, claims, damages or liabilities, joint or
several, to which such seller, underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, state securities or blue sky
laws or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement including such Registrable Shares, any preliminary prospectus or final
prospectus contained in such Registration Statement, any amendment or supplement
to such Registration Statement, or any other disclosure document, or arise out
of or are based upon the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and, the Company will reimburse each such seller, underwriter and
each such controlling person for any legal or any other expenses reasonably
incurred by such seller, underwriter or

-4-



--------------------------------------------------------------------------------




controlling person in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon (a) any untrue statement or omission
made in such Registration Statement, preliminary prospectus or prospectus, or
any such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, relating to such seller by or
on behalf of such seller, underwriter or controlling person specifically for use
in the preparation thereof or (b) the failure of such seller to deliver copies
of the prospectus in the manner required by the Securities Act.
2.5.2    Indemnities to the Company. Each seller of Registrable Shares,
severally (and not jointly or jointly and severally), will indemnify and hold
harmless the Company, each of its directors and officers and each underwriter,
if any, and each person, if any, who controls the Company or any such
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company, such director, officer, underwriter or controlling person may
become subject under the Securities Act, Exchange Act, state securities or blue
sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Shares were registered under
the Securities Act, any preliminary prospectus or final prospectus contained in
the Registration Statement, or any amendment or supplement to the Registration
Statement, or any other disclosure document, or arise out of or are based upon
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company relating to such seller by or on
behalf of such seller, specifically for use in connection with the preparation
of such Registration Statement, prospectus, amendment, supplement or other
disclosure document; provided, however, that the obligations of an Stockholder
hereunder shall be limited to an amount equal to the net proceeds to the
Stockholder arising from the sale of Registrable Shares as contemplated herein.
2.5.3    Notice of Claims. Each party entitled to indemnification under this
Section 2.6.3 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) within a reasonable period
of time after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided,
however, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be withheld unreasonably). The Indemnified Party may
participate in such defense at such party’s expense; provided, however, that the
Indemnifying Party shall pay such expense if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential differing interests between the Indemnified Party and
any other party represented by such counsel in such proceeding. No Indemnifying
Party in the defense of any such claim or litigation shall, except with the
prior written consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect of such claim or litigation, and no
Indemnified Party shall consent to entry of any judgment or settle such claim or
litigation without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld).
2.5.4    Contribution. If the indemnification provided for herein is for any
reason unavailable to the Indemnified Parties in respect of any losses, claims,
damages or liabilities referred to herein, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, will contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company, the sellers of Registrable Shares and any underwriter in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, the sellers of Registrable
Shares and any underwriter will be determined by reference to, among

-5-



--------------------------------------------------------------------------------




other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by such party, and the parties relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and sellers of Registrable Shares agree that it would not
be just and equitable if contribution pursuant to this Section 2.6.4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding sentence. The amount paid or payable by an Indemnified
Party as a result of the losses, claims, damages or liabilities referred to in
the immediately preceding sentence will be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 2.6.4, no seller
of Registrable Shares will be required to contribute any amount in excess of the
amount by which the total price at which the Registrable Shares of such seller
of Registrable Shares was offered to the public (less underwriters discounts and
commissions) exceeds the amount of any damages which such seller of Registrable
Shares has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
2.6    Certain Other Provisions
2.6.1    Information by Holder. Each Holder of Registrable Shares included in
any registration shall furnish to the Company such information regarding such
holder and the distribution proposed by such holder as the Company may
reasonably request in writing if it is required in connection with any
registration, qualification or compliance referred to in this Article II.
2.6.2    Information by Company. In the event that any “bought deal,” “block
trade” or “block sale” to a financial institution is conducted as an
underwritten Public Offering, the Company shall comply with the requirements of
2.2.4.
2.6.3    Lock-Up. Each Stockholder, if requested by the Board and an underwriter
of Common Stock or other securities of the Company, shall agree pursuant to a
written agreement not to sell or otherwise transfer or dispose of any
Registrable Shares or other securities of the Company held by such Stockholder
for a specified period of time (not longer than seven days) prior to the
effective date of a Registration Statement and for a specified period of time
(not longer than 180 days) following the effective date of a Registration
Statement; provided, however, that such agreement shall not apply to any
Registrable Shares (or other securities of the Company) held by such Stockholder
if they are included in the Registration Statement. The Company may impose stop
transfer instructions with respect to the Registrable Shares or other securities
subject to the foregoing restrictions, until the end of the lock-up period. The
written agreement referred to in the first sentence of this Section 2.7.2 is in
addition to and not in replacement of other transfer restrictions contained in
this Agreement.
ARTICLE III
REMEDIES.
3.1    Generally. The parties shall have all remedies available at law, in
equity or otherwise in the event of any breach or violation of this Agreement or
any default hereunder. The parties acknowledge and agree that in the event of
any breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

-6-



--------------------------------------------------------------------------------




ARTICLE IV

4.1    Permitted Registration Rights Assignees. The rights of a Stockholder
hereunder to cause the Company to register its Registrable Securities pursuant
to Section 2.1, Section 2.2 or Section 2.3 may be assigned (but only with all
related obligations as set forth below) in connection with a Transfer of such
Shares effected in accordance with the terms of this Agreement to a Permitted
Registration Rights Assignee of such Holder. Without prejudice to any other or
similar conditions imposed hereunder with respect to any such Transfer, no
assignment permitted under the terms of this Section 4.1 shall be effective
unless the Permitted Registration Rights Assignee, if not a Stockholder, has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that the Shares in respect of
which such assignment is made shall continue to be deemed Shares and shall be
subject to all of the provisions of this Agreement relating to Shares and that
such Permitted Registration Rights Assignee shall be bound by, and shall be a
party to, this Agreement. A Permitted Registration Rights Assignee to whom
rights are transferred pursuant to this Section 4.1 may not again Transfer such
rights to any other Permitted Registration Rights Assignee, other than as
provided in this Section 4.1.
ARTICLE V
AMENDMENT, TERMINATION, ETC.
5.1    Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.
5.2    Written Modifications. This Agreement may be amended, modified, extended
or terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Stockholders that hold a majority of the
Shares held by all Stockholders: provided, however, that any amendment,
modification, extension, termination or waiver (an “Amendment”) shall also
require the consent of any Stockholder who would be disproportionately and
adversely affected thereby. Each such Amendment shall be binding upon each party
hereto and each holder of Shares subject hereto. In addition, each party hereto
and each holder of Shares subject hereto may waive any right hereunder by an
instrument in writing signed by such party or holder.
5.3    Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination. In the event this
Agreement is terminated, each party hereto shall retain the indemnification
rights pursuant to Section 2.6 hereof with respect to any matter that (i) may be
an indemnified liability thereunder and (ii) occurred prior to such termination.
ARTICLE VI
DEFINITIONS.
For purposes of this Agreement:
6.1    Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Section 6:
(i)    The words “hereof”, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;
(ii)    The word “including” shall mean including, without limitation;
(iii)    Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

-7-



--------------------------------------------------------------------------------




(iv)    The masculine, feminine and neuter genders shall each include the other.
6.2    Definitions. The following terms shall have the following meanings:
“Affiliate” shall mean, with respect to any specified Person, any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person (as used in this definition,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise).
“Agreement” shall have the meaning set forth in the Preamble.
“Amendment” shall have the meaning set forth in Section 5.2.
“Board” shall mean the board of directors of the Company.
“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
“Closing” shall have the meaning set forth in Section 1.
“Commission” shall mean the Securities and Exchange Commission.
“Common Stock” shall mean the common stock of the Company, par value $0.01 per
share.
“Company” shall have the meaning set forth in the Preamble.
“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.
“Cut Back Shares” shall have the meaning set forth in Section 2.5.
“Demand Notice” shall have the meaning set forth in Section 2.1.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.
“H.I.G. Parties” shall mean H.I.G. Surgery Centers, LLC and any of its
Affiliates.
“Holders” shall mean the holders of Registrable Securities under this Agreement.
“Initial Public Offering” shall mean the initial Public Offering of the Company
with an aggregate public offering price of at least $25,000,000 and an initial
Public Offering price equivalent to at least $4.00 per share of Common Stock.
“IPO” shall have the meaning set forth in the Recitals.
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of Surgery Center Holdings, LLC, dated as of September 30, 2015.
“Maximum Offering Size” shall mean the largest aggregate number of shares which
can be sold without having a material adverse effect on such offering, as
determined by the managing underwriter.

-8-



--------------------------------------------------------------------------------




“Members of the Immediate Family” shall mean, with respect to any individual,
(i) each spouse, or natural or adopted child or grandchild of such individual or
natural or adopted child or grandchild of such individual’s spouse, (ii) each
trust created solely for the benefit of one or more of such individual and the
Persons listed in clause (i) above, and solely for estate planning purposes,
(iii) each custodian or guardian of any property of one or more of the Persons
listed in clause (i) above, in his capacity as such custodian or guardian and
(iv) each corporation, limited partnership or limited liability company
controlled by such individual or one or more of the Persons listed in clause (i)
above for the benefit of one or more of such Persons.
“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock, other than any such option held by the Company or
any right to purchase shares pursuant to this Agreement.
“Permitted Registration Rights Assignee” shall mean a transfer: (a) with respect
to each holder which is not a natural person, to any Affiliate or to a Person
for whom such holder (or an Affiliate of such holder) acts as investment advisor
or investment manager; or (b) with respect to each holder who is a natural
person: (i) to a Member of the immediate family of such holder; (ii) to a
charitable entity, immediate family member or any trust for the direct or
indirect benefit of the holder; or (iii) and upon the death of a holder,
pursuant to the will or other instrument of such holder or by applicable laws of
descent and distribution to such holder’s estate, executors, administrators and
personal representatives, and then to such holder’s heirs, legatees or
distributees, whether or not such recipients are Members of the Immediate Family
of such holder; provided, however no part of an Interest may be transferred to a
minor or an incompetent except in trust or pursuant to the Uniform Gifts to
Minors Act.
“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.
“Registrable Shares” or “Registrable Securities” shall mean any shares of Common
Stock issued through the exchange of units in Surgery Center Holdings, LLC in
the Reorganization in connection with this IPO; provided, however, that shares
of common stock which are Registrable Shares shall cease to be Registrable
Shares (a) upon any sale pursuant to a Registration Statement, Section 4(1) of
the Securities Act or Rule 144 under the Securities Act or any successor rule
under the Securities Act, or (b) at such time as such securities may be
distributed without volume limitation or other restrictions on transfer under
Rule 144 (including without application of paragraphs (c), (e) (f) and (h) of
Rule 144).
“Registration Statement” means a registration statement (on Form S-1 or Form
S-3) filed by the Company with the Commission for a public offering and sale of
securities of the Company.
“Reorganization” means the reorganization of the Company and Surgery Center
Holdings, LLC in connection with the Company’s IPO, pursuant to the
Reorganization Agreement, dated as of September 30, 2015.
“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).
“SEC” means the United States Securities and Exchange Commission.
“SEC Restrictions” shall have the meaning set forth in Section 2.3.3.
“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
“Shares” shall mean all shares of Common Stock held by a Stockholder, whenever
issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities.

-9-



--------------------------------------------------------------------------------




“Short-Form Registration” shall have the meaning set forth in Section 2.3.1.
“Stockholders” shall have the meaning set forth in the Preamble.
“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.
“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.
“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.
ARTICLE VII
MISCELLANEOUS.
7.1    Authority: Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.
7.2    Notices. Any notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement shall be in writing and shall be (a) delivered or given personally,
(b) sent by facsimile or email, or (c) sent by overnight courier in each case,
to the address (or facsimile number) listed below:
If to the Company:
Surgery Partners, Inc.
40 Burton Hills Boulevard
Suite 500
Nashville, Tennessee 37215
Attention: Teresa Sparks and Michael Doyle    
E-mail: tsparks@surgerypartners.com and mdoyle@surgerypartners.com


If to an H.I.G. Party:


H.I.G. Surgery Centers, LLC
c/o H.I.G. Capital
600 Fifth Avenue, 24th Floor
New York, New York 10020
Attention: Chris Latiala and Matthew Lozow
Email: claitala@higcapital.com and mlozow@higcapital.com
with a copy to:


Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10007
Attention: Carl Marcellino


-10-



--------------------------------------------------------------------------------




Email:     carl.marcellino@ropesgray.com
Facsimile: 646.728.1523


Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.


Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile or email on a business day, or if
delivered on other than a business day, on the first business day thereafter and
(c) 2 business days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.
7.3    Merger: Binding Effect, Etc. This Agreement, together with the
Stockholders Agreement and LLC Agreement, constitute the entire agreement of the
parties with respect to their subject matter, supersede all prior or
contemporaneous oral or written agreements or discussions with respect to such
subject matter, and shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
no Stockholder or other party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.
7.4    Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.
7.5    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument.
7.6    Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
7.7    No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Stockholder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, member or stockholder
of any Stockholder or of any Affiliate or assignee thereof, as such, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future director,
officer, employee, partner, member or stockholder of any Stockholder or of any
Affiliate or assignee thereof, as such, for any obligation of any Stockholder
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.
ARTICLE VIII
GOVERNING LAW.
8.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.
8.2    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for

-11-



--------------------------------------------------------------------------------




the purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (b) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its subsidiaries to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above-named courts is improper, or that this Agreement or the
subject matter hereof or thereof may not be enforced in or by such court and (c)
hereby agrees not to commence or maintain any action, claim, cause of action or
suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof or thereof other than before one of the above-named courts nor to make
any motion or take any other action seeking or intending to cause the transfer
or removal of any such action, claim, cause of action or suit (in contract, tort
or otherwise), inquiry, proceeding or investigation to any court other than one
of the above-named courts, whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Each party hereto hereby consents to service of process in any such proceeding
in any manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 7.4 hereof is reasonably calculated to give actual notice.
The provisions of this Section 8.2 shall not restrict the ability of any party
to enforce in any court any judgment obtained in a federal or state court of the
State of Delaware.
8.3    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
8.4    Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.
[Remainder of page intentionally left blank]





-12-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date and year first above
written.


COMPANY:
Surgery Partners, Inc.
By:    /s/ Michael Doyle               
Name: Michael Doyle
Title: Chief Executive Officer






[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]
52554331_6

--------------------------------------------------------------------------------




STOCKHOLDERS:
 
H.I.G. Surgery Centers, LLC
By:  /s/ Richard Siegel   
Name: Richard Siegel
Title: Authorized Signatory





 
Multi Strategy IC Limited
By:  /s/ Lisa Crowson and /s/ Brett McFarlane   
Name: Lisa Crowson and Brett McFarlane
Title: Director and Authorized Signatory





 
Partners Group Access 74 L.P.
By:  /s/ Brett McFarlane and /s/ Daniel Stopher  
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Authorised Signatory





 
Partners Group MRP, L.P.
By:  /s/ Brett McFarlane and /s/ Daniel Stopher 
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director





 
Partners Group Private Equity (Master Fund), LLC
By:   /s/ Brett McFarlane and /s/ Daniel Stopher 
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director






[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------




 
Partners Group Mezzanine Finance III, L.P.
By:   /s/ Brett McFarlane and /s/ Daniel Stopher 
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director





 
Partners Group Direct Mezzanine 2011, L.P.
By:   /s/ Brett McFarlane and /s/ Daniel Stopher 
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director





 
Partners Group Mezzanine Finance IV, L.P.
By:  /s/ Brett McFarlane and /s/ Daniel Stopher 
Name: Brett McFarlane and Daniel Stopher
Title: Authorised Signatory and Director



 
/s/ Myra Fernandez Doyle
Myra Fernandez Doyle, as Trustee of the Makayla Doyle 2012 Irrevocable Trust
 
/s/ Myra Fernandez Doyle
Myra Fernandez Doyle, as Trustee of the Michael Doyle 2012 Irrevocable Trust
 
/s/ Myra Fernandez Doyle
Myra Fernandez Doyle, as Trustee of the Mason Doyle 2012 Irrevocable Trust


[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------




 
/s/ Michael T. Doyle
Michael T. Doyle
 
/s/ Marcy Atheney
Marcy Atheney


 
/s/ Preston Bain
Preston Bain


 
/s/ Jennifer Baldock
Jennifer Baldock
 
/s/ Chad Baldwin
Chad Baldwin


 
/s/ Derek Bell
Derek Bell


 
/s/ Randy Bissel
Randy Bissel


 
/s/ John Blanck
John Blanck
 
/s/ Brian Blankenship
Brian Blankenship


 
/s/ Philip Bodie
Philip Bodie


 
/s/ Jane Bradford
Jane Bradford




[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------




 
/s/ Ronald Brank
Ronald Brank


 
/s/ Laurie Brocato Scovell
Laurie Brocato Scovell


 
/s/ Jeff Bruener
Jeff Bruener


 
/s/ John Calta
John Calta
 
/s/ Elizabeth Campbell
Elizabeth Campbell


 
/s/ Eric Chandler
Eric Chandler


 
/s/ Armando Cremata
Armando Cremata
 
/s/ John Crysel
John Crysel
 
/s/ Dennis Dean
Dennis Dean
 
/s/ Kevin Dowdy
Kevin Dowdy


 
/s/ Michelle Faccinello‐Jones
Michelle Faccinello‐Jones


 
/s/ George Goodwin
George Goodwin


[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------




 
/s/ Elise Gregory
Elise Gregory


 
/s/ David Harkins
David Harkins
 
/s/ Craig Hethcox
Craig Hethcox
 
/s/ Lainie Kennedy
Lainie Kennedy
 
/s/ Miles Kennedy
Miles Kennedy


 
/s/ Julie Lewis
Julie Lewis
 
/s/ Brandan Lingle
Brandan Lingle
 
/s/ Lisa Mann
Lisa Mann


 
/s/ Justin McCann
Justin McCann


 
/s/ Will Milo
Will Milo
 
/s/ Ken Mitchell
Ken Mitchell


[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------




 
/s/ Matt Musso
Matt Musso


 
/s/ Darrell Naish
Darrell Naish


 
/s/ David Neal
David Neal
 
/s/ Jeff Parks
Jeff Parks
 
/s/ James B. Parnell
James B. Parnell


 
/s/ Rick Payne
Rick Payne


 
/s/ Matt Petty
Matt Petty
 
/s/ Stephanie Plummer
Stephanie Plummer


 
/s/ Katherine Rendall
Katherine Rendall
 
/s/ Linda Simmons
Linda Simmons


 
/s/ Michele Simon
Michele Simon


[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------




 
/s/ Colleen Smallwood
Colleen Smallwood


 
/s/ Teresa Sparks
Teresa Sparks
 
/s/ Anthony Taparo
Anthony Taparo
 
/s/ Chris Throckmorton
Chris Throckmorton
 
/s/ Chris Toepke
Chris Toepke
 
/s/ Joe Vesneski
Joe Vesneski
 
/s/ Leonard Warren
Leonard Warren


 
/s/ Trent Webb
Trent Webb


 
/s/ Kelly Whelan
Kelly Whelan


 
/s/ Lauren Whitsett
Lauren Whitsett


 
/s/ David Williamson
David Williamson




[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]



--------------------------------------------------------------------------------




 
/s/ Ron Zelhof
Ron Zelhof




[Signature Page to Surgery Partners, Inc. Registration Rights Agreement]

